



WARNING

The President of the panel
    hearing this appeal directs that the following should be attached to the file:

An order restricting publication in this proceeding under
    ss. 486.4(1), (2), (2.1), (2.2), (3) or (4) or 486.6(1) or (2) of the
Criminal
    Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the victim or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence
    under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170, 171, 171.1,
    172, 172.1, 172.2, 173, 210, 211, 213, 271, 272, 273, 279.01, 279.011, 279.02,
    279.03, 280, 281, 286.1, 286.2, 286.3, 346 or 347, or

(ii)      any offence
    under this Act, as it read at any time before the day on which this
    subparagraph comes into force, if the conduct alleged involves a violation of
    the complainants sexual integrity and that conduct would be an offence
    referred to in subparagraph (i) if it occurred on or after that day; or

(iii)     REPEALED:
    S.C. 2014, c. 25, s. 22(2), effective December 6, 2014 (Act, s. 49).

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in paragraph (a).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the victim of the right
    to make an application for the order; and

(b)     on application made by the victim, the
    prosecutor or any such witness, make the order.

(2.1) Subject to subsection (2.2), in proceedings in
    respect of an offence other than an offence referred to in subsection (1), if
    the victim is under the age of 18 years, the presiding judge or justice may
    make an order directing that any information that could identify the victim
    shall not be published in any document or broadcast or transmitted in any way.

(2.2) In proceedings in respect of an offence other
    than an offence referred to in subsection (1), if the victim is under the age
    of 18 years, the presiding judge or justice shall

(a) as soon as feasible, inform the victim of
    their right to make an application for the order; and

(b) on application of the victim or the
    prosecutor, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community.
2005, c.
    32, s. 15; 2005, c. 43, s. 8(3)(b); 2010, c. 3, s. 5; 2012, c. 1, s. 29; 2014,
    c. 25, ss. 22,48; 2015, c. 13, s. 18..

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Dacosta, 2018 ONCA 235

DATE: 20180309

DOCKET: C63415

Rouleau, Huscroft and Fairburn JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Dennis Dacosta

Appellant

Apple Newton-Smith, for the appellant

K. Doherty, for the respondent

Heard and released orally: March 6, 2018

On appeal from the conviction
    entered on May 24, 2016 and the sentence imposed on December 5, 2016 by Justice
    D.A. Broad of the Superior Court of Justice.

REASONS FOR DECISION

[1]

The appellant submits that the trial judge erred in applying a higher
    level of scrutiny to the evidence of the appellant than to the Crowns
    evidence.

[2]

The appellants submissions focussed on the trial judges dismissal of
    the appellants exculpatory explanation for his statement made to police on the
    day of his arrest, and the trial judges failure to wrestle with and explain
    why he accepted the complainants testimony of repeated assaults, given the
    improbability of the assault having occurred in the family room with the mother
    being potentially in the next room.

[3]

We disagree.

[4]

The trial judge acknowledged the concern with respect to the likelihood
    of the sexual assaults having occurred in the family room with the mother being
    possibly nearby. He rejected the concern relying largely on the appellants
    admissions at the time of arrest. Those admissions included that he had inappropriately
    sexually touched his stepdaughter and was sorry to have done so.

[5]

These admissions supported the complainants allegations. Contrary to
    the appellants submission, the trial judges rejection of the appellants
    explanation for these admissions was well founded. The trial judge concluded
    that the explanations tendered by the appellant made no sense in the context in
    which the statements were made. Nothing more in our view was required.

[6]

The trial judge carefully considered the evidence before him,
    acknowledged the inconsistencies in the complainants evidence, and drew
    conclusions regarding the credibility and reliability of the witnesses who
    testified. It was open to him to reach the findings he did. His assessment of
    the evidence discloses no error. He did not scrutinize the evidence in an
    uneven fashion.

[7]

With respect to the sentence appeal, the trial judge did not err in
    principle or in law, the sentence imposed is fit and we see no basis to
    interfere.

[8]

For these reasons, the conviction and sentence appeals are dismissed.

Paul
    Rouleau J.A.

Grant
    Huscroft J.A.

Fairburn
    J.A.


